Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on October 27, 2020 & October 30, 2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming a three-dimensional (3D) memory device, comprising: forming interleaved conductive layers and dielectric layers in the staircase structure by replacing, through the dummy source holes, the sacrificial layers in the staircase structure with the conductive layers; forming a spacer along a sidewall of each of the plurality of dummy source holes to cover the conductive layers in the staircase; and forming a contact within the spacer in each of the plurality of dummy source holes.
The most relevant prior art reference due to Jeong et al. (Pub. No.: US 2016/0293622 A1) substantially discloses a method for forming a three-dimensional (3D) memory device, 
Additionally, Chae et al. (Pub. No.: US 2010/0133599 A1) teaches a method for forming a three-dimensional (3D) memory device using most of the process steps recited in the instant claim except the process steps involving forming interleaved conductive layers and dielectric layers in the staircase structure by replacing, through the dummy source holes; forming a spacer along a sidewall of each of the plurality of dummy source holes to cover the conductive layers in the staircase; and forming a contact within the spacer in each of the plurality of dummy source holes 
However, none of these prior art references indicated above, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-7: these claims are allowed because of their dependency status from claim 1.
Regarding Claim 8: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming a three-dimensional (3D) memory device, comprising: simultaneously etching through the staircase structure to form a plurality of dummy channel holes and a plurality of dummy source holes, wherein the plurality of dummy source holes are aligned with a portion of the plurality of dummy channel holes in a row along a lateral direction in a plan view; depositing a sealing layer etching away the sealing layer in each of the dummy source holes; replacing, through the dummy source holes, the sacrificial layers in the staircase structure with a plurality of conductive layers.
The most relevant prior art reference due to Jeong et al. (Pub. No.: US 2016/0293622 A1) substantially discloses a method for forming a three-dimensional (3D) memory device, comprising:													alternatingly depositing interleaved sacrificial layers and dielectric layers on a substrate (Fig. 7 (in light of Fig. 1) - dielectric stack comprising interleaved sacrificial layers 120 and dielectric layers 110);										forming a staircase structure on at least one side of the interleaved sacrificial layers and dielectric layers (Fig. 8 (in light of Fig. 1));							etching through the staircase structure to form a plurality of dummy channel holes and a plurality of dummy source holes, wherein the plurality of dummy source holes are aligned with a portion of the plurality of dummy channel holes in a row along a lateral direction in a plan view (Fig. 5-6, 9 & 13 – the hole related to contact plugs 150C could be considered as the dummy channel holes and the holes H2 related to dummy pillars DP1 and DP2 could be considered as the dummy source holes; it could be clearly seen in Figs. 5-6 that wherein the plurality of dummy source holes are aligned with a portion of the plurality of dummy channel holes in a row along a lateral direction in a plan view);							depositing a sealing layer in each of the plurality of dummy source holes and each of the plurality of dummy channel holes (Fig. 10);								etching away the sealing layer in each of the dummy source holes;		
Additionally, Chae et al. (Pub. No.: US 2010/0133599 A1) teaches a method for forming a three-dimensional (3D) memory device using most of the process steps recited in the instant claim except the process steps involving simultaneously etching through the staircase structure to form a plurality of dummy channel holes and a plurality of dummy source holes, wherein the plurality of dummy source holes are aligned with a portion of the plurality of dummy channel holes in a row along a lateral direction in a plan view; depositing a sealing layer in each of the plurality of dummy source holes and each of the plurality of dummy channel holes; etching away the sealing layer in each of the dummy source holes; replacing, through the dummy source holes, the sacrificial layers in the staircase structure with a plurality of conductive layers.
However, none of these prior art references indicated above, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 9-11: these claims are allowed because of their dependency status from claim 8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED I GHEYAS/Primary Examiner, Art Unit 2812